At the Fall Term 1938 of the circuit court of Barbour County, the grand jury returned an indictment against this appellant charging him with the offense of assault with intent to murder. Specifically, that he unlawfully and with malice aforethought did assault Ida Adams with the intent to murder her, etc.
Upon arraignment, the defendant interposed his plea of not guilty, but the trial resulted in his conviction by the jury as charged in the indictment.
The punishment prescribed by Statute for the commission of this character of offense is imprisonment in the penitentiary for not less than two nor more than twenty years.
Section 5268 of the Code 1923 provides in all cases in which the punishment fixed by the Statute is imprisonment in the penitentiary, and in which a maximum and a minimum term is prescribed, the court shall pronounce upon the defendant an indeterminate sentence of imprisonment in the penitentiary for a term not less than the minimum and not greater than the maximum fixed by the Statute for such offense, stating in such sentence the minimum and maximum limits thereof.
Acting upon the provisions of the foregoing Statute, after duly adjudging the defendant in this case guilty, the court sentenced him to serve an indeterminate term of imprisonment in the penitentiary for not less than 18 years, nor more than 19 years. Judgment of conviction was accordingly pronounced and entered, from which this appeal was taken.
The only question presented for our consideration on this appeal is the regularity of the proceedings of the trial in the lower court. The appeal being rested upon the record proper without bill of exceptions.
After an examination of the record we are convinced that the proceedings in the lower court were regular in all respects. No error being apparent upon the record, the judgment of conviction from which this appeal was taken is affirmed.
Affirmed. *Page 491